Name: 2011/87/EU: Council Decision of 25Ã October 2010 on the signing, on behalf of the Union, of an Agreement in the form of a Protocol between the European Union and the Hashemite Kingdom of Jordan establishing a dispute settlement mechanism applicable to disputes under the trade provisions of the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part
 Type: Decision
 Subject Matter: international security;  Asia and Oceania;  European construction;  international affairs
 Date Published: 2011-02-09

 9.2.2011 EN Official Journal of the European Union L 34/1 COUNCIL DECISION of 25 October 2010 on the signing, on behalf of the Union, of an Agreement in the form of a Protocol between the European Union and the Hashemite Kingdom of Jordan establishing a dispute settlement mechanism applicable to disputes under the trade provisions of the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part (2011/87/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 24 February 2006 the Council authorised the Commission to open negotiations with partners in the Mediterranean region in order to establish a dispute settlement mechanism related to trade provisions. (2) Negotiations have been conducted by the Commission in consultation with the committee appointed under Article 207 of the Treaty and within the framework of the negotiating directives issued by the Council. (3) These negotiations have been concluded and an Agreement in the form of a Protocol (the Protocol) between the European Union and the Hashemite Kingdom of Jordan establishing a dispute settlement mechanism applicable to disputes under the trade provisions of the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part (1) was initialled on 9 December 2009. (4) The Protocol should be signed, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement in the form of a Protocol between the European Union and the Hashemite Kingdom of Jordan establishing a dispute settlement mechanism applicable to disputes under the trade provisions of the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part (the Protocol) is hereby approved on behalf of the Union, subject to the conclusion of the said Protocol (2). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol, on behalf of the Union, subject to its conclusion. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 25 October 2010. For the Council The President C. ASHTON (1) OJ L 129, 15.5.2002, p. 3. (2) The text of the Protocol will be published with the Decision on its conclusion.